PER CURIAM.
Larry Daniel appeals the denial of his motion for postconviction relief filed pursuant to Florida Rule of Criminal Procedure 3.850. He raises numerous issues, all of which we affirm, but his claim of newly discovered evidence merits brief discussion.
Daniel seeks to withdraw his plea to first-degree murder based on newly discovered evidence. In examining the record, we find that Daniel’s claim satisfies neither the requirements of Melendez v. State, 718 So.2d 746 (Fla.1998), on the issue of newly discovered evidence, nor the threshold set forth in Scott v. State, 629 So.2d 888 (Fla. 4th DCA 1993), that the withdrawal of a plea may only be permitted to prevent a manifest injustice. See also Williams v. State, 316 So.2d 267 (Fla.1975).
Affirmed.
BLUE, A.C.J., and FULMER and GREEN, JJ., Concur.